Citation Nr: 0802373	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  98-13 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of spinal fusion of L4-S1, with pathology between 
L4 and L5, and radiculopathy of the right lumbosacral plexus, 
currently evaluated as 60 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling, prior to May 31, 2005, for anxiety 
disorder. 

3.  Entitlement to an increased evaluation for anxiety 
disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran had active duty for training from June 1959 to 
December 1959, with subsequent service in the National Guard.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in New York, New York (RO).

In a February 2007 Board decision, the issue of entitlement 
to a total disability rating for compensation (TDIU) on the 
basis of individual unemployability was remanded for further 
development.  However, by a September 2007 rating decision, 
entitlement to TDIU was granted.  Accordingly, as this action 
constitutes a full grant of the benefit sought on appeal, 
this issue is no longer before the Board.

The issue of entitlement to an increased evaluation for 
postoperative residuals of spinal fusion of L4-S1, with 
pathology between L4 and L5, and radiculopathy of the right 
lumbosacral plexus, is addressed in the Remand portion of the 
decision below, and is again remanded to the RO via the 
Appeals Management Center in Washington, D.C.




FINDINGS OF FACT

1.  Prior to May 31, 2005, the veteran's anxiety disorder was 
manifested by irritability, insomnia, depression, anxiety, 
and difficulty with personal and professional relationships.

2.  For the period May 31, 2005, to July 30, 2007, the 
veteran's anxiety disorder was manifested by irritability, 
lack of impulse control, moderate to severe insomnia leading 
to lack of concentration, anxiety, and depression to include 
feelings of hopelessness and helplessness.

3.  Since July 31, 2007, the veteran's anxiety disorder has 
been manifested by total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for anxiety 
disorder, but no greater, for the period prior to May 31, 
2005, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9413 (2007).

2.  The criteria for an evaluation greater than 70 percent 
for anxiety disorder, for the period May 31, 2005, to July 
30, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2007).

3.  The criteria for the maximum 100 percent evaluation for 
anxiety disorder, for the period beginning July 30, 2007, are 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9413 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for increased initial 
and current evaluations, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  Because the pertinent regulations concerning VA's 
duties to notify and assist were not enacted until 2000, 
notification of these duties prior to the initial 
adjudication of the veteran's claim was impossible.  However, 
letters dated in November 2002, March 2004, May 2005, and 
February 2007 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA 
examinations were conducted in February 1999, September 1997, 
April 2003, May 2005, and April 2007.  38 C.F.R. § 3.159(c) 
(4).  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of 


evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

As a threshold issue, the Board notes that the most important 
consideration in determining the severity of a psychiatric 
disorder for VA purposes is the level of occupational and 
social impairment; not all symptoms listed in the rating 
criteria need to be present in order for a rating to be 
warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding that the psychiatric symptoms listed in the rating 
criteria are not exclusive, but are examples of typical 
symptoms for the listed percentage ratings).  

Service connection for anxiety disorder was granted by a 
September 1997 rating decision, and a 10 percent evaluation 
assigned under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9413, effective May 29, 1997.  By a November 
2005 


rating decision, this evaluation was increased to 70 percent 
disabling, effective May 31, 2005.  Under Diagnostic Code 
9413, a 10 percent evaluation is warranted when the medical 
evidence of record shows occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during period of significant stress or symptoms; or, when 
symptoms are controlled by continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Code 9413.

A 30 percent rating is warranted when the occupational and 
social impairment results in occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss.  Id.  The next highest 
evaluation, of 50 percent disabling, contemplates anxiety 
disorder that is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

Assignment of a 70 percent evaluation for anxiety disorder is 
warranted where the disorder is manifested by occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and an inability to establish and maintain effective 
relationships.  Id.

Finally, assignment of the maximum 100 percent evaluation for 
anxiety disorder is warranted where the disorder is 
manifested by total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place, memory loss for 
names of close relatives, own occupation, or own name.  Id.  

Prior to May 31, 2005

As noted above, service connection for anxiety disorder was 
granted by a September 1997 rating decision, and a 10 percent 
evaluation assigned under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9413, effective May 29, 1997.  
However, after exhaustive review of the evidence of record, 
the Board concludes that the veteran's symptomatology and 
occupational and social impairment most closely approximates 
a 50 percent evaluation for the period prior to May 31, 2005.  
Although it appears that the veteran had periods where his 
symptoms abated in severity, overall during the course of the 
appeal period, the constellation of symptomatology reflects 
the criteria of the 50 percent rating.  38 C.F.R. §§ 3.344, 
4.21 (2007).  

Consistently throughout the evidence of record for this 
period, the veteran's primary hallmarks of his anxiety 
disorder have been his irritability and his insomnia, each of 
which appears to exacerbate the other.  Subjective reporting 
during almost every psychiatric evaluation during this period 
indicated these symptoms as the most problematic.  The 
insomnia specifically was noted during several VA outpatient 
evaluations to be both initial (inability to fall asleep) and 
middle (waking up in the middle of the night).  The 
irritability and insomnia were both also noted, including but 
not limited to during the September 1997 and April 2003 VA 
examinations, to have resulted in limited ability to 
concentrate, tension, and restlessness.  Further, anxiety, 
and to a lesser extent depression, were noted on almost all 
evaluations of 


record, especially as recorded on VA examinations in 
September 1997, February 1999, and April 2003.

The evidence also indicates that the veteran experienced 
impaired judgment.  Specifically, during a November 1997 
outpatient treatment visit, he reported angry outbursts and 
impaired impulse control; during the February 1999 VA 
examination, he reported frequently being impatient with 
others.  Moreover, the veteran reported that he had a 
strained relationship with his wife; during the April 2003 VA 
examination, he stated that while he had been married 40 
years, they frequently argued.

For the period prior to May 31, 2005, the veteran's Global 
Assessment of Functioning (GAF) scores ranged between 45, as 
noted during April 1998 and June 1998 VA outpatient treatment 
records, and 60, as noted on the February 1999 VA examination 
and the May 2002 VA outpatient psychiatric evaluation.  A GAF 
score is highly probative, as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  A GAF score of 41-50 indicates serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job), and a GAF score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994) (DSM-IV).  However, 
GAF scores are only one indication of the severity of a given 
service-connected mental disorder; in this case, the overall 
symptomatology reflects the level of reduced reliability and 
productivity of both occupational and social impairment, thus 
warranting a 50 percent evaluation.  38 C.F.R. § 4.130, 
Diagnostic Code 9411; see also Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995). 

However, the evidence does not support the assignment of the 
next highest evaluation of 70 percent for this period.  Of 
those symptoms listed in the rating 


criteria as being indicative of severe but not total 
occupational and social impairment, as to warrant a 70 
percent evaluation, the veteran was not noted at any time 
during this period to have experienced suicidal ideation.  He 
denied engaging in obsessional rituals, or experiencing 
continuous (as opposed to intermittent) panic or depression 
so severe such that it interfered with his routine 
activities.  He was found to be fully oriented and to have 
normal speech on all evaluations.  He was never noted to have 
been unable or unwilling to maintain proper hygiene, or to be 
unable to maintain work or familial relationships.

Because the evidence generally reflects significant, but not 
severe, social and occupational impairment during the period 
prior to May 31, 2005, the preponderance of the evidence is 
against assignment of an evaluation greater than 50 percent 
disabling for that period, and the benefit of the doubt 
doctrine is not applicable.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Beginning May 31, 2005

The evidence does not support an evaluation greater than 70 
percent under Diagnostic Code 9413, for the period May 31, 
2005, to July 30, 2007.  

The evidence of record for this period does not reflect that 
the veteran experiences hallucinations or delusions, or 
displays grossly inappropriate behavior.  Although he 
reported during the May 2005 VA examination that he had 
occasional passive suicidal ideation, at that time and on all 
other psychiatric evaluations of this period, including 
outpatient psychiatric evaluations conducted in July 2005, 
October 2005, April 2006, June 2006, and September 2006, he 
denied any active suicidal intent or plan, or any homicidal 
ideation, intent, or plan.  The examiner found the veteran to 
be appropriately groomed and able to maintain adequate 
hygiene.  It was also noted that he was fully oriented to 
time, place, and person, on all evaluations over this period.  
His thought content was normal, and he was able to 
communicate with the May 2005 VA examiner, exhibiting good 
eye contact.  

Although it was noted that the veteran struggled to 
participate in social activities outside his home, such 
difficulty does not appear to rise to the level of total 
social impairment.  There is evidence that he maintained, 
albeit with difficulty, his marriage over the course of 
several decades, and continued a relationship with his 
children and grandchildren.  Although he reported during the 
May 2005 VA examiner that he rarely left his house often to 
socialize, it does not appear that this was totally due to 
his anxiety disorder, but rather to a combination of his 
anxiety disorder and his back disorder, the latter of which 
causes constant pain and curtails the veteran's mobility.  

The veteran's primary disabling symptoms were his 
irritability and lack of impulse control, insomnia leading to 
lack of concentration, and hopelessness and helplessness 
(depression), which the examiner concluded were so severe as 
to merit a GAF score of 50, with scores of 45 to 50 within 
the last year.  As noted above, a GAF of 41-50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV.  To that end, 
this range in GAF scores is also consistent with those given 
during VA outpatient psychiatric evaluations conducted in 
July 2005, October 2005, April 2006, June 2006, and September 
2006.  However, as severe as the veteran's symptomatology 
was, it was not shown to be so severe as to constitute total 
social and occupational impairment.

Ultimately, the Board concludes that the symptomatology 
demonstrated, in conjunction with the GAF scores assigned, 
for the period May 31, 2005, to July 30, 2007, are consistent 
with the occupational and social impairment indicative of a 
70 percent evaluation.  Accordingly, the preponderance of the 
evidence is against an evaluation greater than 70 percent 
disabling for that period, and the benefit of the doubt 
doctrine is not applicable.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

However, the report from the veteran's July 31, 2007, VA 
mental disorders examination reflects that as of that date, 
the social and occupational impairment the veteran 
experienced as a result of his anxiety disorder is totally 
disabling, and warrants the maximum 100 percent evaluation.  

With respect to social functioning, the veteran reported that 
he experienced substantial social isolation, a conflicted 
relationship with his wife, impatience with his 
grandchildren, and self-isolation.  He also stated that he 
had no friends, belonged to no clubs or organizations, had no 
hobbies, and that his only recreational activity was reading 
the newspaper.  With respect to occupational functioning, the 
VA examiner noted that the veteran's irritability, social 
withdrawal, and depressed mood would make any compatible 
employment (consistent with his education and experience) 
impossible or highly problematic; the veteran also indicated 
that his most recent employment, in retail sales, was 
terminated due to his inability to "get along" with 
customers.  

Ultimately, the VA examiner concluded that the veteran had 
"total occupational and social impairment due to mental 
disorder signs and symptoms."  Although the veteran did not 
exhibit all of the symptoms listed in the rating criteria as 
being indicative of the maximum 100 percent evaluation, it is 
again noted that not all symptoms listed in the rating 
criteria need to be present in order for a rating to be 
warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  In this case, those symptoms exhibited by the 
veteran were so severe as to, in the VA examiner's opinion, 
constitute total occupational and social impairment.  For 
that reason, the maximum 100 percent evaluation is warranted 
effective July 31, 2007.


ORDER

An initial evaluation of 50 percent, but no greater, for 
anxiety disorder, for the period prior to May 31, 2005, is 
granted, subject to the applicable regulations concerning the 
payment of monetary benefits..

An evaluation greater than 70 percent for anxiety disorder, 
for the period May 31, 2005, to July 30, 2007, is denied.

The maximum 100 percent evaluation for anxiety disorder, for 
the period beginning July 31, 2007, is granted, subject to 
the applicable regulations concerning the payment of monetary 
benefits.


REMAND

In its February 2007 Remand, the Board requested that a VA 
examiner comment on a possible relationship between the 
veteran's service-connected back disorder and several claimed 
neurological manifestations, to include erectile dysfunction 
and bladder dysfunction, as follows:

The veteran must be scheduled for a VA 
neurological examination to determine the 
existence and extent of any neurological 
manifestations related to his service-
connected postoperative residuals of 
spinal fusion of L4-S1, with pathology 
between L4 and L5, and radiculopathy of 
the right lumbosacral plexus. . . .  The 
examiner must state whether there are any 
neurological abnormalities present, 
including but not limited to erectile 
dysfunction and bladder dysfunction, and 
opine as to whether they are related to 
the veteran's postoperative residuals of 
spinal fusion, or to another disorder.

Review of the claims file reveals that a VA neurological 
examination was conducted in June 2007.  At that time, some 
manifestations of the veteran's back disorder were discussed, 
including peripheral neuropathy of the lower extremities (for 
which service connection was granted separately by a 
September 2007 rating decision).  However, although 
specifically directed by the Remand, the VA examiner failed 
to comment on other secondary manifestations, to include 
erectile dysfunction and bladder dysfunction.  

The Court of Appeals for Veterans Claims has held that RO 
compliance with a remand is not discretionary, and that if 
the RO fails to comply with the terms of a remand, another 
remand for corrective action is required.  Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, because the RO did not 
ensure that the July 2007 


examination fully complied with the directives of the 
February 2007 Remand, an additional examination is necessary 
so that a complete examination can be conducted, and all 
requested clinical findings be documented.

To that end, the issue of entitlement to an increased 
evaluation for postoperative residuals of spinal fusion of 
L4-S1, with pathology between L4 and L5, and radiculopathy of 
the right lumbosacral plexus are remanded for the following 
actions:

1.  The veteran must be scheduled for a 
VA neurological examination to 
determine the existence and extent of 
any neurological manifestations related 
to his service-connected postoperative 
residuals of spinal fusion of L4-S1, 
with pathology between L4 and L5, and 
radiculopathy of the right lumbosacral 
plexus.  The claims file and a copy of 
this Remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  Any 
indicated diagnostic tests and studies 
must be accomplished, and the results 
of any testing must be reviewed prior 
to completion of the report.  The 
examiner must state whether there are 
any neurological abnormalities present, 
including but not limited to erectile 
dysfunction and bladder dysfunction, 
and opine as to whether they are 
related to the veteran's postoperative 
residuals of spinal fusion, or to 
another disorder.  If any opinion 
cannot be given without resorting to 
speculation, the examiner should so 
state.  A complete rationale must be 
provided for any opinions expressed.  
The report must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to 


cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158, 
3.655.  In the event that the veteran 
does not report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must also 
be indicated whether any notice sent 
was returned as undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
medical report to ensure that it is in 
complete compliance with the directives 
of this Remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at 
once.  Compliance by the RO is neither 
optional nor discretionary.  Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If any benefit sought 
on appeal remains denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


